DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 12/6/2021.
Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/107982 to Yantao in view of US 2015/0135749 to Ohta.
Regarding claim 1, Yantao teaches an electronic expansion valve (104, par. 51), comprising:
a valve body; (not pictured)
a first temperature sensor (109, par. 54) configured to detect an evaporator temperature T. evaporator;
a second temperature sensor (108, par. 52) configured to detect a compressor inlet temperature T. suction;
T. discharge;
a fourth sensor (106, par. 55) configured to detect a condenser pressure P. condenser, (the control device (100) receives P. condenser and converts P. condenser into a condenser temperature, T. condenser, par. 57);
a controller (100), which is associated with the first temperature sensor, the second temperature sensor, the third temperature sensor and the fourth temperature sensor, and which adjusts an opening degree of the valve body based on temperature signals from the first temperature sensor, the second temperature sensor, the third temperature sensor and the fourth temperature sensor. (par. 57).
Yantao does not teach that the fourth sensor is a temperature sensor at the condenser, rather, in Yantao, the fourth sensor senses pressure which, as is well known in the art, can be used to derive the temperature (par. 57).  Yantao also does not teach that the control is not performed in response to pressure measurements.
To the extant applicant argues that Yantao does not teach the fourth sensor as claimed, Ohta teaches the use of temperature sensors at both the inlet and outlet of the condenser (par. 53).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yantao, in view of Ohta, in order to permit the system to make a direct temperature measurement at the condenser so as to reduce the amount of computing time the controller needs to perform in order to determine the temperature.


Regarding claim 6, Yantao as modified teaches a heat exchange system, comprising: 
a compressor; a condenser connected to an outlet of the compressor; an electronic expansion valve according to claim 1, disposed downstream of the condenser; and an evaporator downstream of the electronic expansion valve, the evaporator being connected to an inlet of the compressor.
See claim 1, which recites the claimed components. To the extent applicant may argue that Yantao does not specify the order of the components, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to provide the claimed order, because the claimed order/connections of the components is the conventional layout for a vapor compression system. 
(see for example, US 2015/0027149 to Seunghyeon, discussed in the rejection of claim 7 below, which shows the components as arranged in the claim).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/107982 to Yantao in view of US 2015/0135749 to Ohta, and US 2015/0285539 to Kopko
 Regarding claim 2, Yantao as modified teaches the electronic expansion valve according to claim 1, but does not teach,  
Ctrl. suction and a second control parameter Ctrl. discharge, wherein the first control parameter Ctrl.suction is related to the evaporator temperature T.evaporator and the compressor inlet temperature T.suction, and the second control parameter Ctrl.dis is related to the compressor outlet temperature Tdis and the condenser temperature Tcon.
Kopko teaches that both suction superheat and discharge superheat can be used to control the expansion valve. (par. 68).  Suction superheat is typically derived from the difference between the evaporator temperature and the compressor inlet temperature, and thus Ctrl.suction is related to these two temperatures.  Discharge superheat is typically derived from the difference between the compressor outlet temperature and the condenser temperature, and thus Ctrl.discharge is related to these two temperatures.     
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yantao, in view of Kopko, in order to provide a greater degree of control over the expansion valve, by making the valve responsive to multiple system parameters. 




Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/107982 to Yantao in view of US 2015/0135749 to Ohta, US 2015/0285539 to Kopko, and US 2014/0137585 to Lu.
Regarding claim 3, Yantao as modified teaches the electronic expansion valve according to claim 2, wherein the first control parameter Ctrl.suction is a function of a first difference between a suction-side superheat degree SH.suction and a set value SH.sp1. of the suction-side superheat degree, and the suction-side superheat degree SH.suction = T.suction- T.evaporator; and the second control parameter Ctrl.dis is a function of a second difference between a discharge-side superheat degree SH.dis and a set value SH.sp2 of the discharge-side superheat degree, and the discharge-side superheat degree SH.dis=T.dis-T.con.
Lu teaches that an expansion valve is adjusted based on the actual suction superheat degree and a suction superheat set point (i.e., SH.sp1) (see claims 2, 11-14, 16).  The relationship of the control parameters to the relevant temperatures was discussed in the rejection of claim 2. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yantao, in view of Lu, in order to control the superheats to a desired level.  It would also be obvious to use the same control factors for both the suction and discharge side to simplify the control algorithms, i.e. providing a set value, obtaining an actual value, and using the difference between the two to control the valve.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/107982 to Yantao in view of US 2015/0135749 to Ohta, US 2015/0285539 to Kopko, US 2015/0345846 to Kopko (Kopko 2) and US 2014/0137585 to Lu.
Regarding claim 4, Yantao teaches the electronic expansion valve according to claim 2, but does not teach,
wherein the controller controls the opening degree of the valve body by a larger value based on the first control parameter Ctrl.suction and the second control parameter Ctrl.discharge.
Kopko 2 teaches, controlling the expansion device based on a larger of a value calculated based on refrigerant leaving the condenser and refrigerant leaving the heat recovery heat exchanger (see claim 5). 
It would be obvious to give control preference to the parameter that is furthest from the desired set point, because this parameter would have the largest negative effect on the system performance.
To the extent applicant argues otherwise, Lu (claims 2, 11) teach that that the expansion valve is adjusted when the superheat signal exceeds a predetermined limit. In at least some operating scenarios, the suction superheat signal will be within the limit, while the discharge superheat can be larger than the outside the limit, and vice versa. In such cases the control will be based on the larger of the two values.
It would be obvious, after the effective filing date of the invention, to a PHOSITA, to give control preference to the parameter that is furthest from the desired set point, because this parameter would have the largest negative effect on the system performance.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/107982 to Yantao in view of US 2015/0135749 to Ohta, and US 2015/0027149 to Seunghyeon.
Regarding claim 7, Yantao as modified teaches the system according to claim 6, with all of the sensors recited in claim 7.
Yantao does not expressly teach wherein the first temperature sensor is disposed in the evaporator, the second temperature sensor is disposed between the evaporator and the inlet of compressor, the third temperature sensor is disposed between the outlet of the compressor and the condenser, and the fourth temperature sensor is disposed in the condenser.
However, the claimed arrangement would be obvious to use given the temperatures that are obtained in Yantao.
To the extant applicant disagrees, Seunghyeon teaches a system for controlling expansion valves where first temperature sensor (68, Fig. 1) is disposed in the evaporator (25), the second temperature sensor (77) is disposed between the evaporator (25) and the inlet of compressor (4), the third temperature sensor (6) is disposed between the outlet of the compressor and the condenser (10), and the fourth temperature sensor (62) is disposed in the condenser.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yantao, in view of Seunghyeon, in order to provide the sensors at the locations where they can best measure the needed properties.

Regarding method claims 8-10, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
	Regarding claim 8, this claim’s limitations have been addressed by the rejections of the preceding claims (e.g. 1-4) and is obvious for the same reasons.
Regarding claim 9, this claims limitations have been addressed by the rejections of previous claims (see e.g. 1, 2 and 3) and is obvious for the same reasons.
Regarding claim 10, this claims limitations were addressed in the rejection of the preceding claims (e.g. claim 4) and claim 10 is obvious for the same reasons.

Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered but are not deemed persuasive. 
Applicant argues that the combination of Yantao and Ohta do not teach “wherein the controller adjusts the opening degree of the valve body without a measurement from the pressure sensor”.
The office disagrees. The rejection of claim 1 cites to par. 57 of the translated Yantao specification, which teaches that the pressures that are measured are first converted to temperatures before being used by the controller to control the expansion valve.  A PHOSITA who, depending upon the desired end use application, deemed it 
Applicant’s assertion that, even if Yantao and Ohta are combined, this will not result in the claimed invention, is conclusory and not supported by any further discussion. 

Conclusion
    THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763